Citation Nr: 0826315	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  94-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1982 to April 
1983 and from February 1986 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in September 1990.

The issue on appeal was previously before the Board in 
December 2007 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
generalized anxiety disorder, major depression to include 
post-traumatic stress disorder (evaluated as 70 percent 
disabling), malocclusion of the jaw, secondary to mandibular 
retrognathia and apertonathia surgery provided during 
military service (evaluated as 30 percent disabling), 
limitation of motion of the left shoulder (evaluated as 20 
percent disabling), right hammer toes (evaluated as 10 
percent disabling), left hammer toes (evaluated as 10 percent 
disabling), resection of a portion of the left anterior 11th 
rib and reconstruction of pectus excavatum with metal rod 
insert (evaluated as 10 percent disabling), and for 
lumbosacral strain associated with malocclusion of the jaw 
(evaluated as 10 percent disabling).   At the time of this 
decision, the veteran's combined service-connected evaluation 
for compensation purposes is 90 percent.  (A total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities was 
granted, effective in September 1991.)
 
2.  The veteran does not require the assistance of another 
person in meeting her daily needs such as dressing, food 
preparation, and keeping herself ordinarily clean, nor is she 
unable to protect herself from the hazards and dangers of her 
daily environment due to service-connected disabilities.

3.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is she shown to be substantially 
confined to her home by reason of her service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2003, 
June 2004, December 2005, and January 2008 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
adjudicated by this decision.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the appellant has had the chance to submit evidence 
in response to the VCAA letters.  The claim was thereafter 
readjudicated.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in August 2003, June 2004, December 
2005, and January 2008 VCAA letters, and was provided with 
notice of the types of evidence necessary to establish a 
disability rating and/or the effective date in January 2008.  
The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Special Monthly Compensation

Criteria

        (i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.351(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  See 38 C.F.R. § 3.352(a). 

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996). 

        

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  

Analysis

Service connection is currently in effect for generalized 
anxiety disorder, major depression to include post-traumatic 
stress disorder (evaluated as 70 percent disabling), 
malocclusion of the jaw, secondary to mandibular retrognathia 
and apertonathia surgery provided during military service 
(evaluated as 30 percent disabling), limitation of motion of 
the left shoulder (evaluated as 20 percent disabling), right 
hammer toes (evaluated as 10 percent disabling), left hammer 
toes (evaluated as 10 percent disabling), resection of a 
portion of the left anterior 11th rib and reconstruction of 
pectus excavatum with metal rod insert (evaluated as 10 
percent disabling), and for lumbosacral strain associated 
with malocclusion of the jaw (evaluated as 10 percent 
disabling).  At the time of this decision, the veteran's 
combined service-connected evaluation for compensation 
purposes is 90 percent.  

The most recent competent evidence of record pertaining to 
this claim is the report of a February 2008 VA examination.  
The examination was conducted specifically to determine if 
the veteran needed aid and attendance of another or if she is 
housebound as a result of her service-connected disabilities.  
The examiner noted that the veteran was driven to the 
appointment by a friend but was able to drive, although she 
preferred to drive short distances locally.  The examiner 
reviewed the medical records and found that the veteran was 
not currently hospitalized and that her best corrected vision 
was not 5/200 or worse in both eyes.  The examiner noted that 
the veteran was capable of managing benefit payments in her 
own best interests without restrictions.  The veteran did 
report that she had poor balance affecting the ability to 
ambulate.  

The veteran reported that she was able to wash up and take a 
shower by herself.  She takes her medications.  During the 
day, she will run errands or go to doctor's appointments.  
The veteran is able to make her own lunch.  She does her own 
banking and drives locally.  She goes grocery shopping with 
her son.  She can make her own dinner.  At the time of the 
examination, the veteran was a student at Kent State 
University.  

Physical examination revealed an antalgic gait which favors 
the left lower extremity.  The veteran reported that she was 
unable to walk more than 50 yards because of shortness of 
breath.  The examiner determined that the veteran did not 
need the assistance of another person for ambulation.  It was 
recommended that the veteran use 2 canes when ambulating.  
The examiner specifically determined that there were no 
functional restrictions with reference to strength and 
coordination and ability for self feeding, fastening 
clothing, bathing, and toileting.  The examiner determined 
that the veteran did not have any restrictions or limitations 
in reference to leaving her home.  The veteran self-
medicates, she did her own banking and did not need help with 
bathing, meals, or toileting.  The veteran was single and 
never married.  She lived with her parents and her 24 year 
old son.  The veteran provided care for her son who had 
medical issues.  

The examiner summarized by writing that the veteran was able 
to dress herself, keep herself ordinarily clean and 
presentable, does not use a prosthetic or orthopedic 
appliance/aid at the time of the examination, was able to 
feed herself, was able to attend to the wants of nature, has 
the capacity to protect herself from the hazards/dangers of 
normal daily environment, is not bedridden, is not blind, is 
not helpless and is not housebound.  

In this case, the evidence does not support a finding that 
the veteran is blind or nearly blind.  At the time of the 
most recent VA examination, the examiner specifically 
determined that the veteran's sight was better than 5/200.  
Clinical evidence of record documents complaints of eye 
problems including reduced visual field but this evidence 
does not indicate, in any way, that the veteran was blind.  
There is no competent evidence of record demonstrating that 
the contraction of the veteran's visual field was to 5 
degrees or less.  An April 2007 VA clinical record includes 
an assessment of no ocular findings to suggest a visual field 
defect.  

The evidence of record does not support a finding that the 
veteran is bedridden.  During the appeal period, the evidence 
consistently demonstrates that the veteran has been able to 
get out of bed and leave the house.  No health care 
professional has directed that the veteran stay in bed in 
order to treat a service-connected disability.  The examiner 
who conducted the February 2008 VA examination specifically 
found that the veteran was not bedridden.  The evidence 
demonstrates that, at the time of the February 2008 
examination and for several years prior, the veteran has been 
attending a university, apparently without difficulty.  There 
is no indication in the claims file that the veteran 
participates in classes via computer so it is assumed that 
she physically attends classes.  The ability to attend a 
university weighs heavily against a finding that the veteran 
is bedridden.  

There is no evidence of record documenting that the veteran 
has been confined to a nursing home.  The veteran does not 
allege such a fact pattern.  

In March 2004, the veteran's representative reported that the 
veteran maintains that she is substantially confined to her 
home and immediate premises as a direct result of her 
neuropsychiatric condition.  The representative alleged that 
the veteran had a fear of confined spaces, a fear of being 
approached too quickly or from the side and a general anxiety 
with unfamiliar surroundings.  The Board finds that there is 
no competent evidence of record to support this allegation.  
In fact, as noted above, the evidence of record demonstrates 
that the veteran is not confined to her bed nor even to her 
home.  She is able to attend a university, she is able to run 
errands and she is able to go to doctor's appointments.  No 
health care professional has indicated that the veteran was 
housebound as a result of her service-connected psychiatric 
disorder.  

There are allegations in the claims file that the veteran 
experienced frequent falls.  There is no medical evidence of 
record which indicates that the veteran experiences frequent 
falls other than based on her own self-reported history.  
There is no medical evidence dated within the last few years 
which links frequent falls to a service-connected disability.  
There is no competent evidence of record which indicates that 
the veteran needs the aid and attendance of another or is 
housebound as a result of frequent falls which were due to a 
service-connected disability  The report of a June 2005 VA 
examination indicates the veteran reported pain due to her 
service-connected hammer toes.  The examiner determined that 
the veteran had difficulty with toe heel walking due to pain 
but she was able to do so.  A March 2007 VA clinical record 
indicates the veteran alleged that she was unable to walk as 
a result of foot problems.  She was requesting a motorized 
scooter.  The podiatrist did not make a finding that the 
veteran could not walk and did not prescribe a motorized 
scooter.  

During the appeal period, the evidence of record demonstrates 
that the veteran was able to care for her ill elderly parents 
as well as for her son who also had medical problems.  There 
is no indication in the claims file that any service-
connected disability interfered with these duties.  This 
evidence indicates to the Board that the veteran does not 
need the aid and attendance of another.  In fact, the veteran 
was apparently providing those services for her elderly 
parents and also for her son.  

The Board finds that the veteran's service-connected 
disabilities do not prevent the veteran from dressing or 
undressing herself, keeping herself ordinarily clean and 
presentable, feeding herself through loss of coordination of 
upper extremities or through extreme weakness, attending to 
the wants of nature; or protecting herself from the hazards 
of his daily environment.  The examiner who conducted the 
February 2008 VA examination specifically determined that 
none of the above situations was applicable in the veteran's 
case.  

Next, with respect to housebound benefits, the veteran does 
not meet the threshold criteria of having a service-connected 
disability rated at 100 percent with another, additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  As noted above, service connection is 
currently in effect for generalized anxiety disorder, major 
depression to include post-traumatic stress disorder 
(evaluated as 70 percent disabling), malocclusion of the jaw, 
secondary to mandibular retrognathia and apertonathia surgery 
provided during military service (evaluated as 30 percent 
disabling), limitation of motion of the left shoulder 
(evaluated as 20 percent disabling), right hammer toes 
(evaluated as 10 percent disabling), left hammer toes 
(evaluated as 10 percent disabling), resection of a portion 
of the left anterior 11th rib and reconstruction of pectus 
excavatum with metal rod insert (evaluated as 10 percent 
disabling), and for lumbosacral strain associated with 
malocclusion of the jaw (evaluated as 10 percent disabling).  
At the time of this decision, the veteran's combined service-
connected evaluation is 90 percent.  

There is no competent medical evidence supporting the 
veteran's claim.  That is, there is no assessment from a 
trained medical professional to the effect that the service-
connected disabilities render the veteran helpless or 
bedridden.  A medical examiner has expressed the opinion that 
the veteran is not in need of aid and attendance.  Similarly, 
there is no competent medical evidence that the veteran is 
housebound.  To the contrary, a medical professional has 
expressed the opinion that the veteran is not housebound.  

While the veteran may feel that she qualifies for special 
monthly compensation, the findings of trained medical 
personnel, based on review of the record and examination of 
the veteran, are significantly more probative than the 
veteran's claim.  While a lay person is competent to provide 
evidence regarding injury and symptomatology, a lay person is 
not competent to provide evidence attributing symptoms to a 
diagnosis or to evaluate the clinical severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board must rely upon competent medical evidence 
to determine the clinical features or severity of a disease 
or disorder.  In this case, the medical records, examination 
report and clinical notes provide a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER


Special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of  being 
housebound is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


